
	

115 SRES 731 ATS: Designating December 10, 2018, as “Human Rights Day” and recognizing the 70th anniversary of the Universal Declaration of Human Rights.
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 731
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2018
			Mr. Coons (for himself, Mr. Tillis, Mr. Blumenthal, Mr. Young, Mr. Markey, Mr. Isakson, Mr. Casey, Mr. Rubio, Mr. Merkley, Mr. Boozman, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating December 10, 2018, as Human Rights Day and recognizing the 70th anniversary of the Universal Declaration of Human Rights.
	
	
 Whereas the Universal Declaration of Human Rights, adopted by the United Nations on December 10, 1948, represents the first comprehensive agreement among countries as to the specific rights and freedoms of all human beings;
 Whereas the Universal Declaration of Human Rights upholds the basic principles of liberty and freedom enshrined in the Constitution of the United States and the Bill of Rights;
 Whereas the Declaration on the Right and Responsibility of Individuals, Groups and Organs of Society to Promote and Protect Universally Recognized Human Rights and Fundamental Freedoms (known as the Declaration on Human Rights Defenders) was adopted by the United Nations General Assembly on December 9, 1998;
 Whereas awareness of human rights— (1)is essential to the realization of fundamental freedoms;
 (2)promotes equality; (3)contributes to preventing conflict and human rights violations; and
 (4)enhances participation in democratic processes; Whereas Congress has a proud history of promoting human rights that are internationally recognized; and
 Whereas December 10 of each year is celebrated around the world as Human Rights Day: Now, therefore, be it   That the Senate—
 (1)designates December 10, 2018, as Human Rights Day; (2)recognizes—
 (A)the 70th anniversary of the Universal Declaration of Human Rights; and (B)the 20th anniversary of the Declaration on the Right and Responsibility of Individuals, Groups and Organs of Society to Promote and Protect Universally Recognized Human Rights and Fundamental Freedoms (known as the Declaration on Human Rights Defenders);
 (3)reaffirms the Universal Declaration of Human Rights; (4)supports the right of human rights defenders all over the world to promote the fundamental freedoms enshrined in the Universal Declaration of Human Rights; and
 (5)encourages the people of the United States— (A)to observe Human Rights Day; and
 (B)to continue a commitment to upholding freedom, democracy, and human rights around the globe.  